NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DERRICK LEE LYONS,                              No.    17-35849

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01793-YY

 v.
                                                MEMORANDUM*
MULTNOMAH COUNTY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                          Submitted November 8, 2018**
                                Portland, Oregon

Before: TALLMAN and IKUTA, Circuit Judges, and BOUGH,*** District Judge.

      Derrick Lyons appeals the district court’s order adopting the magistrate

judge’s finding and recommendation and granting summary judgment for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
Defendants on Lyons’s 42 U.S.C. § 1983 claim of inadequate medical care while

he was a pretrial detainee. We have jurisdiction over Lyons’s appeal under 28

U.S.C. § 1291 and affirm.

      We review a district court’s grant of summary judgment de novo. Fair

Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1135 (9th

Cir. 2001). Summary judgment is appropriate when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). In making this determination, courts view all facts and

reasonable inferences therefrom in the light most favorable to the nonmoving

party. Davis v. United States, 854 F.3d 594, 598 (9th Cir. 2017). This Court may

affirm the district court on any ground supported by the record. Experian Info.

Sols., Inc. v. Nationwide Mktg. Servs. Inc., 893 F.3d 1176, 1187 (9th Cir. 2018).

      Here, although the district court did not have the benefit of Gordon v.

County of Orange, 888 F.3d 1118 (9th Cir. 2018), there is sufficient evidence in

the record to affirm the district court. The record shows no objective deliberate

indifference by Defendants in response to Lyons’s dental issue given the frequency

of medical appointments and the lack of any evidence that it was a dental

emergency. See id. at 1124–25. Therefore, nothing in the record gives rise to a

genuine dispute of material fact as to whether Defendants’ conduct was objectively

unreasonable.


                                         2                                      17-35849
Affirmed.




            3   17-35849